COURT OF APPEALS








 
 
 
COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
 
CLIFTON ROBINSON,                                      )
                                                                              )              
No.  08-05-00232-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )            
County Court at Law #6
THE STATE OF TEXAS,                                     )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )              
(TC# 20050C04431)
                                                                              )
 
 
O
P I N I O N
 




Pending before the
Court is a motion to dismiss filed by the Appellant pursuant to Tex.R.App.P. 42.2(a).  In the initial Amotion@ filed February 23, 2006, Appellant
personally signed the request to dismiss the appeal.  By letter dated that same date, this clerk=s office informed Appellant that the
motion did not comply with Tex.R.App.P.
9.1 and 9.5 and requested an amended motion. 
On March 7, 2006, Appellant filed another motion that complies with
Rules 9.1 and 9.5, but does not contain Appellant=s
signature.  We will construe the initial
motion as an exhibit to the second motion. 
Considering the amended motion and exhibit together, we conclude that
Appellant has substantially complied with the requirements of Tex.R.App.P. 42.2(a) and grant the
motion.  The clerk of this Court has sent
a duplicate copy to the trial court clerk. 
No decision of this Court having been delivered, the appeal is
dismissed.
 
 
 
April
13, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)